Title: From James Madison to James Monroe, 6 September 1812
From: Madison, James
To: Monroe, James



private
Dear Sir
Montpellier Sepr. 6. 1812
I recd. last evening your favor of the 4th: with a subsequent note covering a letter from Mr. Graham. That from Duane, referred to as inclosed, was omitted.
All the accts., printed & manuscript, coincide with the view given by Mr. Graham, of the Western feeling produced by Hull’s disaster. The great point is to seize it and give it proper direction. This requires one mind of the right sort, within the proper sphere, and armed with the just latitude of authority. It is impossible to attain, otherwise, a satisfactory or successful issue to distant expeditions. Hull has shewn himself utterly unqualified for such a trust. Is Winchester equal to it? His want of that enthusiastic confidence on the part of those who are to support & co-operate with him so peculiarly essential to his success, alone answers, this question. Is Harrison, if substituted, every thing that the public would wish? Without disparaging his qualifications, and allowing their great superiority to W.s, his military knowledge must be limited, and a more extensive weight of character, would be of material importance. Should a junction of the two take place what then? No small degree of danger, that jealousies & jars might weaken, more than the union of their talents, would strengthen their measures. I am thus led to the idea, which I find by letters from Rush Mason &c occurs to the best judges among our best friends, of availing the Crisis, if possible of your services. You would carry with you the confidence of all, would be the most unexceptionable depository of the necessary powers, and be most able to give impulse & direction to the only force now applicable to the object. If Winchester cannot be transferred to Dearborn, the interposition of your superint[end]ing. Counsils, acquires peculiar importance. How is it to be brought about? If there be no legal course by which you can be put in command, nothing is left but the expedient of your joining the army as a volunteer, with the known confidence & approbation of the Govt. and with the ready respect that would be paid by the highest in command, to your military judgment and grade of character. If I mistake not, this idea once entered into conversation between us, on the subject of your visiting the other army. In this case it would not be liable to some of the objections occurring in that. I am aware that it is without advantages which would attend an authoritative commission, and I only resort to it, on the supposition that the latter is precluded. Think of it in the same point of view. If it be not admissible in the full extent, think of it as a mere tour to the Western Country, & a visit to the army. In the present temper of both, I am persuaded your presence would be of much use in tranquillizing those under erroneous excitements, and reducing to method and perhaps within necessary limits, the ardent efforts which appear to be on foot. If the alarms which have been excited, should not speedily subside, there appears to be some danger, that scattered bodies of volunteers may be so multiplied as to exceed the means of employing them. Unless the ordnance &c necessary for taking Detroit & invading Canada, can be transported in time, a number competent to defence, till the season will be a defence, ought alone to burden the Treasury, & waste the supplies.
In the event of your embarking in this business, it will be proper for you to take with you a parcel of the Blank Commissions under the volunteer Act. It is possible that under certain circumstances the attachment to the occupancy of Canada, might induce a portion of the Militia volunteers to engage under that act. You will of course arm yourself with all the useful information from the War Dept. as to the resources of arms, & supplies of every sort that can be depended on.
I have dwelt on this subject more than was necessary. But the more I have turned it in my thoughts, & the more I learn of the effect of Hull’s catastrophe, the more I am convinced of the public good to be expected from the contemplated measure. I know that less of public spirit than you feel, would shrink from the sacrifices imposed by it. I am sensible also, that your absence from your present duties would be severely felt, but I think the business might be preserved from essential injury, especially if Mr. Graham’s absence should be abridged. It will be very happy if affairs should take a turn relieving all of us from the solicitude which projects such taxes on patriotism. Affece. respects
